Citation Nr: 1708553	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.

The Board notes that the Veteran had a complaint for bilateral hearing loss but after the August 2009 rating decision, his notice of disagreement (NOD) was limited to bilateral tinnitus.  Additionally, after the RO issued the statement of the case (SOC), the Veteran's Form 9 appeal only specified bilateral tinnitus.  Therefore, the only issue in front of the Board is service connection for bilateral tinnitus.  


FINDING OF FACT

Bilateral tinnitus was not present until years following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the [Veteran], see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by a letter mailed October 2008, prior to the initial adjudication of the claim in August 2009.  

The record also reflects that the Veteran has been afforded an appropriate VA examination.  The examiner who conducted the July 2009 VA examination had access to and reviewed the pertinent evidence in the claims file.  He noted the Veteran's self-reported symptomatology and provided a diagnosis with an etiology opinion and supported that opinion with a persuasive rationale.  The originating agency has obtained the service treatment records and identified VA and private post-service treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 1131; 
38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995). 

Service connection for certain chronic diseases, including tinnitus, will be presumed if they are manifest to a compensable degree within the year after active service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

The service treatment records including the entrance and discharge examinations are negative for evidence of tinnitus.  The Veteran did not report any symptoms associated with tinnitus during his time in service.

In November 1995, the Veteran submitted a claim of entitlement to service connection for a lower back trauma.  In January 2011, he amended that claim to include hearing and arthritis.  However, he did not claim entitlement to service connection for tinnitus on either of those occasions.

In October 2008, the Veteran's claim of entitlement to service connection for tinnitus was received.  The Veteran wrote that he was an ammunition specialist during his military career and was stationed in a tank, which he contends caused bilateral tinnitus.

In August 2008, the Veteran informed a private physician, Dr. M., of ringing in his ears.  The Veteran noted that he served in a tank and had quite a bit of noise exposure.  He added that over the last several years he has had some ringing in his ears, and it is harder to understand people than in the past.  

A VA hearing loss and tinnitus examination was conducted in July 2009.  The Veteran informed the examiner that he had ringing in his ears, loss of hearing, and ears popping over the past "five years ago really, maybe more."  The Veteran reported a history of military noise exposure, including small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, and tanks.  Additionally, he reported no significant history of occupational or recreational noise exposure.  After audiological testing for the hearing loss and considering the Veteran's contentions, the examiner opined that the Veteran's tinnitus was not due to his active duty service.  The examiner wrote that, given the late date of the reported onset of tinnitus, it is less likely as not that the tinnitus was due to noise exposure in the military.

Analysis

The Board finds that service connection is not warranted for tinnitus.  The evidence of record, which actually links tinnitus to the Veteran's active duty service, is limited to the Veteran's own statements.  The Board notes that the Veteran is competent to provide lay evidence as he can observe when the ringing in his ears began.  Here, the Veteran alleged that he developed tinnitus several years after his discharge from service in 1995.  He reported to Dr. M. in 2008 that over the last several years he has had ringing in his ears.  See the August 2008 Med. Report.  Likewise, the Veteran informed the VA examiner in 2009 that the tinnitus began five years ago, maybe more.  See 2009 VA Examination.  Dr. M. noted that the Veteran had a history of some noise exposure in the past and certainly would be at risk for hearing loss.  However, Dr. M. failed to comment or provide an impression linking the tinnitus to active duty service.  Conversely, the VA examiner noted that given the late date of reported onset, it could be stated that the Veteran's tinnitus is less likely as not due to noise exposure in the military.  The Board finds the report of the 2009 VA examination is entitled to probative weight.  The examiner examined the Veteran and the claims file and provided an etiology opinion and supporting rationale, which is based on evidence in the claims file.  The probative value of the Veteran's own statements is outweighed by the probative value of the etiology opinion included in the report of the 2009 VA examination.  

The Board notes that the Veteran is afforded a presumption to service connection, as tinnitus is a chronic disease.  Specifically, as a disease listed under                      38 C.F.R. § 3.309(a), the requirement for medical nexus evidence linking tinnitus to an in-service event or injury is eliminated.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, the Board must analyze whether there is evidence of the same chronic disability in service using service treatment records; or whether there is evidence that the disability first manifested to a compensable degree within a certain period (usually one year) after separation from service.  
See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Additionally, to establish that a disease was chronic in service or within a presumptive period, medical or lay evidence is sufficient, if it shows a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. §§ 3.303(b), 3.307(b).  

Here, the service treatment records do not reflect a complaint or diagnosis of tinnitus.  In addition, there is no evidence of record that shows that tinnitus manifested to a compensable degree within a year after the Veteran separated from service.  In fact, the Veteran provided competent lay evidence that the ringing in his ears started around five years ago from 2009 or the last several years prior to 2008.  Therefore, the earliest the Veteran recognized the ringing in his ears would have been 2003 or 2004.  The Board notes the Veteran amended his claim to include bilateral tinnitus in 2011, even though he submitted claims for entitlement to service connection as early as 1996.  The Veteran has never indicated that his tinnitus began during active duty.  As such, based on the Veteran's own contentions, the tinnitus did not manifest to a compensable degree within a year after he separated from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
G. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


